SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

711
CAF 10-00734
PRESENT: CENTRA, J.P., FAHEY, CARNI, SCONIERS, AND GREEN, JJ.


IN THE MATTER OF JASON S., PETITIONER-APPELLANT,

                     V                               MEMORANDUM AND ORDER

TARRA M., RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


EFTIHIA BOURTIS, ROCHESTER, FOR PETITIONER-APPELLANT.

JAMES S. HINMAN, P.C., ROCHESTER (JAMES S. HINMAN OF COUNSEL), FOR
RESPONDENT-RESPONDENT.

TANYA J. CONLEY, ATTORNEY FOR THE CHILD, ROCHESTER, FOR ETHAN S.


     Appeal from an order of the Family Court, Monroe County (Joseph
G. Nesser, J.), entered March 4, 2010 in a proceeding pursuant to
Family Court Act article 6. The order dismissed the petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Ethan S. (___ AD3d ___ [June 10,
2011]).




Entered:   June 10, 2011                           Patricia L. Morgan
                                                   Clerk of the Court